DETAILED ACTION

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-10, drawn to a method of forming an antiglare hard coat layer.
Group II, claims 11-12, drawn to a method for producing a display.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of the method of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Takihara et al. (US 9,062,142) in view of Kazuto et al. (JP 2010-191370) (Cited in IDS), Takihara et al. (US 2015/01655733) and Miyake et al. (US 2011/0008577).
Takihara (‘142) teaches a method of forming a product having an uneven microstructure comprising disposing a resin composition between a stamper having the inverse structure of the uneven microstructure formed and a base material, curing the resin composition by irradiation with an active energy ray to transfer the uneven structure of the stamper, and subsequently removing the stamper (Col. 19, Lines 55-65). The resin composition is selected to provide anti-fingerprint properties and high scratch resistance (Col. 1, Lines 9-21). The base material may be transparent (Col. 19, Lines 24-41). 
Takihara is silent with respect to the weight average molecular weight of the resin composition being in the range of 1,000 to 200,000.
Kazuto teaches a method for forming an anti-glare layer (Paragraph [0001]). The layer is formed by curing by irradiating a resin composition applied to a base substrate (Paragraphs [0098]-[0103]). The resin composition is taught to have a weight average molecular weight of between 1,000 and 100,000 (Paragraph [0076]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the resin composition of Takihara such that it has a weight average molecular weight of between 1,000 and 100,000 as taught by Kazuto such that both references teach the formation of an anti-glare layer on a transparent substrate by means of irradiation.
Takihara is silent with respect to the peel strength of the resin composition before curing being 0.01 to 2 N/25 mm and after curing being 0.005 to 1.5 N/25 mm.
Takihara (‘733) teaches a laminate having a concave-convex structural body and a film attached (Abstract). The method includes bonding the structural body to a protective film substrate and curing the structural body (Pg. 3, Paragraph [0066]). The peel strength between the protective film and the structural body is between 0.015 and 1 N/25 mm in order to provide sufficient adhesion, yet if the protective film needs to be removed, it may be removed easily (Pg. 8, Paragraph [0160]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the peel strength between the stamper and the resin composition such that the peel strength is between 0.015 and 1 N/25 mm in order to provide sufficient adhesion as well as to remove the stamper once the uneven structure is formed as taught by Takihara. 
Takihara is silent with respect to the pressing pressure being between 0.001 and 5 MPa.
Miyake teaches a process for the production of a fine structure to a photocurable resin composition (Abstract). The fine structure is applied to the composition by means of a stamper applying a pressure between 5 and 100 MPa in order to sufficiently apply the structure to the composition (Pg. 4, Paragraph [0054]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply a pressure of 5 to 100 MPa in the process of Takihara in order to sufficiently imprint the uneven structure to the resin composition as taught by Miyake.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783